 In the Matter of ARLINGTON CHAIR COMPANY,EMPLOYERandLOCAL154,UNITED F URNITURE WORKERS OF AMERICA, CIO, PETITIONERCase No. 1-RC-1667.-Decided November 9, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph Lepie, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The business of the Employer :The Employer, a Massachusetts corporation with a plant in Gardner,Massachusetts, manufactures high chairs, cribs, tables, and chairs.During the year preceding the date of the hearing, the Employerpurchased approximately between $500,000 and $550,000 worth ofraw materials, of which 70 percent was obtained from out-of-Statesources.During the same period, the Employer sold all its finishedproducts to Thayer, Inc., a Massachusetts corporation whose officesare located in Gardner, Massachusetts.Thayer, Inc., is engaged inthe purchase and sale of various types of furniture and toys.Duringthe year preceding the date of the hearing, Thayer, Inc., purchasedin excess of $4,000,000 worth of manufactured products, of which itsold in excess of 50 percent to customers outside the State. It alsoappears that during the period in question, Thayer, Inc., sold morethan 50 percent of the products, purchased from the -Employer, toout-of-State customers.IAt the hearing, the Employer moved to dismiss the petition upon the ground that theCongress of Industrial Organizations,the parent body of the Petitioner herein, has notcomplied with Section 9 (h) of the Act.The hearing officer reserved ruling on the motionfor the Board.For reasons set forth in J. H.Rutter-Rex Manufacturing Company, Inc.,90 NLRB 130,the motion to dismiss is hereby denied. It may be added that the Board'srecords show that the CIO was in compliance with the filing requirements of the Actat the time the petition herein was filed and is also currently in compliance.92 NLRB No. 9.27 `28DECISIONSOF NATIONALLABOR RELATIONS BOARD.Upon the foregoing facts, we find, contrary to the Employer's con-tention, that it is engaged in commerce within the meaning of theNational Labor Relations Act.22.The labor organization involved claims to represent certain em-ployees of the Employer.:3. -A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of- collective bargaining within the mean-ing of Section 9 (b) of the Act:All production and maintenance employees, including John Len-nerton and Clarence Kendall,3 but excluding executives, clerical em-ployees, professional employees, guards, and all supervisors as definedin the Act.[Text of Direction of Election omitted from publication in thisvolume.]'Hollow TreeLumberCompany,91 NLRB 635.8As Lennerton and Kendall spend half their time as firemen and the other half aswatchmen,we have included them as maintenance employees,in accordance with theWileyMfg. Inc.,1-RC-1674;Samprel Time Control, Inc., 80NLRB 1250.